RECOMMENDED FOR FULL-TEXT PUBLICATION
                                 Pursuant to Sixth Circuit Rule 206
                                        File Name: 06a0387p.06

                     UNITED STATES COURT OF APPEALS
                                    FOR THE SIXTH CIRCUIT
                                      _________________


                                                  X
                           Plaintiffs-Appellants, -
 GEORGE NAFZIGER et al.,
                                                   -
                                                   -
                                                   -
                                                        No. 05-4181
        v.
                                                   ,
                                                    >
 MCDERMOTT INTERNATIONAL, INC. et al.,             -
                          Defendants-Appellees. -
                                                  N
                    Appeal from the United States District Court
                    for the Southern District of Ohio at Dayton.
                  No. 04-00305—Thomas M. Rose, District Judge.
                                    Argued: September 18, 2006
                               Decided and Filed: October 20, 2006
                     Before: GUY, GILMAN, and ROGERS, Circuit Judges.
                                        _________________
                                             COUNSEL
ARGUED: John J. Scaccia, LAW OFFICE OF JOHN J. SCACCIA, Dayton, Ohio, for Appellant.
Suzanne K. Richards, VORYS, SATER, SEYMOUR & PEASE, Columbus, Ohio, for Appellee.
ON BRIEF: John J. Scaccia, LAW OFFICE OF JOHN J. SCACCIA, Dayton, Ohio, for Appellant.
Suzanne K. Richards, VORYS, SATER, SEYMOUR & PEASE, Columbus, Ohio, for Appellee.
                                        _________________
                                            OPINION
                                        _________________
        RONALD LEE GILMAN, Circuit Judge. Twenty-eight former employees of BWX
Technologies (BWXT) and BWXT of Ohio (BWXTO) brought suit against their employers and
related corporations, alleging various contract- and discrimination-related causes of action. In
response to two motions to dismiss brought by the defendants, the district court held that (1) the
plaintiffs’ pleadings had failed to identify, in violation of Rule 8 of the Federal Rules of Civil
Procedure, which individual plaintiffs were asserting various causes of action against which
individual defendants, (2) the court lacked personal jurisdiction over five of the defendants, and
(3) the plaintiffs, without good cause, had failed to serve process on one defendant, thus requiring
dismissal of all claims against it under Rule 12(b)(5) of the Federal Rules of Civil Procedure.
Subsequent to these dismissals, the district court denied the plaintiffs’ motion for leave to file their
amended complaint out of time, citing the standard for “excusable neglect” and finding that the
standard had not been met. The plaintiffs appeal both this denial and the various pretrial dismissals
enumerated above. For the reasons set forth below, we AFFIRM the judgment of the district court.


                                                   1
No. 05-4181           Nafziger et al. v. McDermott Int’l, Inc. et al.                          Page 2




                                        I. BACKGROUND
A.     Factual background
        All of the plaintiffs worked for either BWXT or BWXTO between September of 1997 and
the date of the events giving rise to this lawsuit. Earlier in 1997, the U.S. Department of Energy had
awarded these two companies a general contract for the cleanup of the now-defunct federal
superfund site at the Mound Facility in Miamisburg, Ohio. The site, originally constructed during
World War II to assist the federal government in implementing the Manhattan Project and nuclear-
weapons programs more generally, continued to operate as a manufacturer and worldwide distributor
of stable isotopes until the end of the Cold War. When BWXT and BWXTO took over the Mound
Facility, they immediately modified several of the contract-based employee-benefits packages,
especially those relating to insurance. BWXT and BWXTO also effected several large-scale layoffs
of Mound Facility employees, including an Involuntary Separation Plan (ISP) in mid-2001 that
directly affected all but one of the plaintiffs.
        Both BWXT and BWXTO are subsidiaries of the remaining two defendants, McDermott
International, Inc. (MII) and McDermott Incorporated (MI). BWXT and BWXTO are Delaware
corporations with their principal places of business and headquarters in Lynchburg, Virginia. MII
is a Panamanian corporation with both its principal place of business and corporate headquarters in
New Orleans, Louisiana, and is the overall parent corporation of the three other defendants in this
case. MI, a Delaware corporation, is the immediate subsidiary of MII and the direct parent
corporation of BWXT and BWXTO.
B.     Procedural background
        The plaintiffs filed their initial complaint on May 22, 2003. A little more than one month
later, but before the date on which the defendants’ answer was due, the plaintiffs timely filed an
amended complaint (hereinafter referred to simply as the “Complaint”).
        In their Complaint, the plaintiffs alleged three separate “groups” of violations, each having
occurred respectively before, during, and after the June 26, 2001 ISP implemented by BWXT and
BWXTO as part of a larger reduction in force at the Mound Facility. The alleged violations were
all “in the nature of contract/estoppel, discrimination, retaliation, and tort.” Many were either
“collective to all . . . Plaintiffs” or “specific subgroups” thereof, or, alternatively, “individual in
nature.” At the end of their Complaint, the plaintiffs listed 24 separate causes of action, each based
in part on the violations set forth earlier. In only nine, however, did the Complaint specify which
individual plaintiffs were bringing the respective causes of action.
       1.      Defendants’ August 7, 2003 Motion to Dismiss
        MII, MI, and BWXT filed a motion to dismiss the plaintiffs’ Complaint on August 7, 2003.
All three defendants alleged, among other things, (1) that the plaintiffs’ pleadings violated Rules 8
and 9(b) of the Federal Rules of Civil Procedure, and (2) that 21 of the 24 causes of action pleaded
by the plaintiffs failed, per Rule 12(b)(6) of the Federal Rules of Civil Procedure, to state a claim
upon which relief could be granted. MII and MI also alleged (3) that the district court, per Rule
12(b)(2) of the Federal Rules of Civil Procedure, lacked personal jurisdiction over them.
       The plaintiffs’ response to the motion came in three installments, one for each of the grounds
enumerated above, and only after having requested and been granted no fewer than four consecutive
three-week extensions by the district court. In granting the last of those extensions on November
12, 2003, with a revised due date of November 16, 2003, the district court cautioned the plaintiffs,
No. 05-4181           Nafziger et al. v. McDermott Int’l, Inc. et al.                           Page 3


in uppercase type, that “NO FURTHER EXTENSIONS WILL BE PERMITTED.” The plaintiffs
nonetheless filed the first of their responses on November 17, 2003, one day after the final deadline
had expired. On the same day, the plaintiffs requested two additional extensions for the remaining
installments of their response. The district court, true to its word, did not grant either extension at
that time. Undeterred, the plaintiffs filed—now without leave of court—the final two installments
of their response on November 18 and November 24, 2003, respectively. After a telephonic hearing
held on November 24, 2003, the district court retroactively accepted the plaintiffs’ late responses
nunc pro tunc.
       2.      Defendants’ February 20, 2004 Motion to Dismiss
        BWXTO and individual defendants Peyton Baker, Robert Bergin, and Rich Higgins, all
officers and/or supervisors of the defendant companies, filed a motion to dismiss the plaintiffs’ case
against them on February 20, 2004. As in the August 7, 2003 motion to dismiss, all four defendants
alleged, among other things, various Rule 8 pleading violations as well as the plaintiffs’ failure to
state a claim upon which relief could be granted. BWXTO also moved for dismissal, pursuant to
Rule 12(b)(5) of the Federal Rules of Civil Procedure, for insufficient service of process. (Only
BWXTO, together with MII, MI, and BWXT, remain in the case as defendants-appellees at this
stage in the proceedings.)
        Yet again, the plaintiffs’ response came in multiple installments and in violation of the court-
imposed deadlines. The four responsive memoranda ultimately filed on April 1, 2, 5, and 19, 2004,
respectively, were each out of time and without leave of court. Although the plaintiffs had requested
another extension two days before the initial deadline of March 13, 2004, the district court refused
to honor the request.
       3.      Plaintiffs’ April 9, 2004 Motion to Amend Complaint
        On April 9, 2004, in the midst of filing the above-enumerated responses to the February 20,
2004 motion to dismiss, the plaintiffs moved to amend their Complaint to add another cause of
action to the 24 already listed. The plaintiffs, after receiving an opposing memorandum filed by the
defendants, filed a motion to request yet another extension on the very day that the plaintiffs’ reply
was due. True to its initial warning, the district court struck the motion, explaining that the motion
not only lacked an accompanying memorandum of law as required by the court’s local rule, but also
gave no reason whatsoever for the requested extension. The district court added a brief
admonishment to the plaintiffs’ counsel:
       Plaintiffs’ counsel has previously advised the Court that he will mend his ways and
       discontinue his frequent requests for extensions of time within which to plead. He
       has not done so.
       This Court is entrusted with the responsibility “to secure the just, speedy, and
       inexpensive determination of every action,” Federal Rule of Procedure 1. The
       granting of Plaintiffs’ motion would not accomplish this.
       4.      District Court’s October 5, 2004 Order regarding the defendants’ motions
               to dismiss
       After an August 20, 2004 transfer of venue from the Cincinnati Division to the Dayton
Division, the district court handed down its order disposing of the defendants’ two motions to
dismiss on October 5, 2004. The district court first dismissed, with prejudice, MII and MI for lack
of personal jurisdiction. In addition, the district court dismissed BWXTO for insufficient service
of process, pursuant to Rule 12(b)(5) of the Federal Rules of Civil Procedure. Finally, pursuant to
Rules 8(a)(2) and 8(e)(1), the district court dismissed BWXT because of the plaintiffs’ failure “to
No. 05-4181           Nafziger et al. v. McDermott Int’l, Inc. et al.                           Page 4


identify [in their Complaint] which of the named Plaintiffs is bringing several of the Causes of
Action.” These last two dismissals were presumably with prejudice as well, because the district
court did not specify that they were without prejudice. See FED. R. CIV. P. 41(b) (“Unless the court
in its order for dismissal otherwise specifies, a dismissal under this subdivision and any dismissal
not provided for in this rule . . . operates as an adjudication upon the merits.”).
       At the end of its order, however, the district court explicitly granted the plaintiffs 30 days
to amend their Complaint to comply with the pleading requirements of Rule 8. The court also
provided the following guideposts for compliance:
       If an amended complaint is submitted, the Defendants must be able to identify the
       cause of action, specifically which Plaintiffs are bringing the cause of action,
       specifically which Defendants the cause of action is against and specifically the
       grounds upon which the cause of action is based.
       5.      Plaintiffs’ January 5, 2005 motion to accept their amended complaint out
               of time, and the district court’s subsequent August 3, 2005 Order
       The 30-day grace period granted by the district court on October 5, 2004 came and went
without the submission of an amended complaint from the plaintiffs. They instead reverted to their
old ways, requesting, and this time receiving, yet another extension. On November 4, 2004, the date
on which the grace period was to expire, the district court granted the plaintiffs an unopposed
extension until November 24, 2004.
        Even this self-specified deadline, however, came and went without the submission of the
plaintiffs’ amended complaint. The pleading was not filed until November 26, 2004, two days late.
Three days later, the district court struck the plaintiffs’ amended complaint.
         Finally, on January 5, 2005, more than five weeks after the district court’s action, the
plaintiffs formally moved the court for leave to file out of time or, alternatively, to accept their
amended complaint nunc pro tunc. After extensive briefing by the parties, replete with multiple
replies and sur-replies, the district court overruled the plaintiffs’ motion and thereby terminated the
litigation on August 3, 2005. This timely appeal followed, challenging both the October 5, 2004
Order granting the defendants’ motions to dismiss and the August 3, 2005 Order denying the
plaintiffs’ motion to file an amended complaint out of time.
                                           II. ANALYSIS
A.      Dismissal of all defendants for plaintiffs’ noncompliance with Rule 8
       1.      Standard of review
        The district court determined that the plaintiffs’ Complaint failed to comply with Rules
8(a)(2) and 8(e)(1) of the Federal Rules of Civil Procedure in that it did not put the defendants on
notice as to which particular plaintiffs were asserting certain of the alleged causes of action. On that
ground alone, the district court dismissed the plaintiffs’ Complaint in its entirety. The court,
however, gave the plaintiffs 30 days to cure the noted deficiency. We review such a dismissal under
the abuse-of-discretion standard. Janita Theresa Corp. v. U.S. Attorney, No. 96-1706, 1997 WL
211247, at *1 (6th Cir. Apr. 28, 1997) (unpublished); Blake v. De Vilbiss Co., 118 F.2d 346 (6th Cir.
1941).
No. 05-4181             Nafziger et al. v. McDermott Int’l, Inc. et al.                               Page 5


        2.      Discussion
        In their brief, the plaintiffs set forth in considerable detail several justifications for the length,
complexity, wording, and overall organization of their Complaint, arguing that it was “as reasonably
articulate and concise as Plaintiffs could get under the complex circumstances and facts of the case.”
These justifications, however, do not address the basis for the district court’s decision. As the
defendants note in their brief, the district court explicitly limited its finding of Rule 8 error to the
single fact that “the specific Plaintiffs that [a]re bringing certain claims cannot be determined.”
Elsewhere in its order, moreover, the district court considered both length and complexity as
nonissues, noting that “Plaintiffs are entitled to bring forward a lengthy complaint, particularly
where it involves multiple plaintiffs, multiple defendants and multiple causes of action.” The court
also acknowledged that the 132-page Complaint, despite requiring the defendants to constantly
cross-reference one section with another without any guidance, “arguably sets forth whatever
grounds are available for each claim.”
         Nor does the plaintiffs’ legal analysis focus on the basis for the district court’s disposition.
All of the cases cited by the plaintiffs discuss the length and complexity of complaints, precisely the
two issues that the district court had already resolved in the plaintiffs’ favor. The plaintiffs also
attempt to convert the district court’s Rule 8 dismissal into a Rule 12(b)(6) dismissal for failure to
state a claim, presumably because the latter would afford them a more favorable de novo review by
this court. See Dugan v. Brooks, 818 F.2d 513, 516 (6th Cir. 1987) (“Whether the district court
correctly dismissed Dugan’s claims pursuant to Fed.R.Civ.P. 12(b)(6) is a question of law subject
to de novo review.”). But the plaintiffs would be unlikely to prevail even under that standard of
review because the district court relied on basic reading comprehension more than its discretion in
finding that several of the plaintiffs’ claims failed to identify the specific plaintiffs bringing them.
        The plaintiffs’ Complaint “simply does not provide sufficient information to give the
defendants fair notice of the claim or claims against them, and the court is not required to create a
claim for [the plaintiffs].” Janita Theresa Corp., 1997 WL 211247, at *1 (quotation marks omitted).
Finally, the plaintiffs make no mention of the fact that the district court’s Rule 8 dismissal of their
Complaint was conditional, granting them 30 days’ leave to amend in order to comply with the
pleading requirements of Rule 8. This was a benevolent exercise of the district court’s discretion,
not an abuse thereof. We therefore uphold the district court’s dismissal of the plaintiffs’ Complaint
for failure to comply with the pleading requirements of Rule 8.
B.      Dismissal of MII and MI for lack of personal jurisdiction
        Because we affirm on other grounds, we need not reach the comparatively closer issue of
whether the district court had personal jurisdiction over MII and MI. Defense counsel argues to the
contrary, contending at oral argument that because the dismissal of MII and MI for lack of personal
jurisdiction was with prejudice, disposition of the issue on appeal is necessary to ensure the
preclusive, res judicata effect of that dismissal. That argument is misplaced, however, because this
circuit’s caselaw instructs that even if the district court had been correct in concluding that it lacked
personal jurisdiction over MII and MI, the court’s dismissal on that ground should have been
without, not with, prejudice. See Intera Corp. v. Henderson, 428 F.3d 605, 620 (6th Cir. 2005)
(“dismissals for lack of personal jurisdiction should be made ‘without prejudice’”). In any event,
the Rule 8 dismissal of MII, MI, and the other two remaining defendants—which we have already
reached and decided in their favor in Part II.A. above—was with prejudice, albeit by default. See
FED. R. CIV. P. 41(b) (“Unless the court in its order for dismissal otherwise specifies, a dismissal
under this subdivision and any dismissal not provided for in this rule . . . operates as an adjudication
upon the merits.”).
No. 05-4181           Nafziger et al. v. McDermott Int’l, Inc. et al.                             Page 6


C.      Dismissal of BWXTO for insufficient service of process
        1.      Standard of review
        The plaintiffs failed to serve process on BWXTO within the 120-day time frame required
by Rule 4(m) of the Federal Rules of Civil Procedure. Concluding that the plaintiffs had failed to
demonstrate good cause for missing this deadline, the district court dismissed BWXTO pursuant to
Rule 12(b)(5) for insufficient service of process. We review such dismissals under the abuse-of-
discretion standard. Byrd v. Stone, 94 F.3d 217, 219 (6th Cir. 1994).
        2.      Discussion
     None of the parties disputes the facts surrounding the plaintiffs’ attempted service of process
on BWXTO. The district court’s opinion provides a summary of the relevant details:
        Plaintiffs’ original Complaint was filed on May 22, 2003. Plaintiffs Amended
        Complaint was then filed on June 26, 2003. In spite of an alert from Defendants less
        than five weeks after the Amended Complaint was filed that service had not been
        perfected, Plaintiffs did not attempt to perfect service until they requested the Clerk
        to issue a summons and the Amended Complaint on December 31, 2003. Further,
        Plaintiffs did not request nor obtain leave of Court to extend the time period during
        which service must be completed.
         Rule 4(m) of the Federal Rules of Civil Procedure requires completion of service of process
within 120 days after filing of the complaint. FED. R. CIV. P. 4(m). Dismissal of the action “shall”
follow unless the “plaintiff shows good cause” for failure to meet the 120-day deadline. Id. The
plaintiffs, who waited more than half a year before attempting to serve BWXTO, plainly failed to
meet that deadline here. Accordingly, the issue is whether the plaintiffs showed good cause for
their failure and, more specifically, whether the district court abused its discretion in concluding that
they had not.
        We are reluctant to disturb a district court’s “discretionary determination” of whether good
cause has been shown. Friedman v. Estate of Presser, 929 F.2d 1151, 1157 (6th Cir. 1991) (citation
omitted). Establishing good cause is the responsibility of the party opposing the motion to
dismiss—here, the plaintiffs—and “necessitates a demonstration of why service was not made
within the time constraints.” Habib v. Gen. Motors Corp., 15 F.3d 72, 73 (6th Cir. 1994). To be
sure, the district court’s order misleadingly suggests that the plaintiffs made no such demonstration
whatsoever, because the order does not explicitly mention any of the several reasons for the delay
set forth by the plaintiffs in their April 5, 2004 memorandum opposing the defendants’ motion to
dismiss. That omission alone, however, does not render the district court’s decision incorrect. The
omission speaks as much, if not more, to the inadequacy of the reasons given by the plaintiffs as to
the court’s failure to discuss those reasons.
         Three principal justifications—collectively meant to establish good cause—are put forth by
the plaintiffs to explain their failure to serve BWXTO within the required 120-day window. First,
“[s]tarting in late July [of 2003], discussions with Defense counsel ensued regarding service of
process. . . . As Counsel recalls, a variety of topics were discussed including waiver of service by
BWXTO.” The plaintiffs concede, however, that “it became apparent that the issues regarding
service would not be resolved amicably.” Second and third, “significant personal matters involving
the welfare of Counsel’s young children caused Counsel substantial problems, and then co-counsel
was not providing assistance.”
       These reasons, taken either individually or as a whole, hardly compel a finding of good
cause. As the district court explicitly noted in its order, “Plaintiffs did not request nor obtain leave
No. 05-4181            Nafziger et al. v. McDermott Int’l, Inc. et al.                            Page 7


of Court to extend the time period during which service must be completed.” The plaintiffs’ counsel
should have taken the simple step of requesting an extension of time from the court if his children’s
welfare had truly affected his ability to serve process. After all, as the past procedural history of this
case makes clear, he certainly knew how to request more time.
        This court’s decision in Habib, on which the plaintiffs rely for the proposition that
“[s]ignificant personal matters are matters which the Court can consider,” is easily distinguished
from the facts of this case. There, this court reversed the district court’s dismissal on the basis that
the district court, in its good-cause inquiry, had abused its discretion “by failing to consider all of
Mr. Habib’s medical claims, as well as his reasonable and diligent efforts to complete service pro
se.” Habib, 15 F.3d at 75. Unlike here, the relevant “significant personal matters” in Habib were
personal to the plaintiff himself and, in both kind (medical) and degree (paralysis), far more serious
than the unspecified, though surely unfortunate, “welfare” matters that befell the children of the
plaintiffs’ counsel. The Habib plaintiff, moreover, unlike the numerous plaintiffs here, was pro se,
thus requiring this court to construe Rule 4 “leniently.” Id. at 74. We therefore hold that the district
court did not abuse its discretion in dismissing BWXTO for insufficient service of process.
D.      The district court did not abuse its discretion in denying the plaintiffs’ motion
        to file an amended complaint out of time
        1.      Standard of review
        Rule 6(b) of the Federal Rules of Civil Procedure provides that when a party moves the court
to accept a filing after the relevant deadline, the court may do so “where the failure to [file before
the deadline] was the result of excusable neglect.” FED. R. CIV. P. 6(b). We review a district court’s
determination of excusable neglect, or lack thereof, under the abuse-of-discretion standard. Turner
v. City of Taylor, 412 F.3d 629, 649 (6th Cir. 2005). Such abuse exists if the district court “relie[d]
on erroneous findings of fact, applie[d] the wrong legal standard, misapplie[d] the correct legal
standard when reaching a conclusion, or ma[de] a clear error of judgment.” Reeb v. Ohio Dep’t of
Rehab. and Corr., 435 F.3d 639, 644 (6th Cir. 2006). Here, the governing legal standard for
excusable-neglect determinations is a balancing of five principal factors: (1) the danger of prejudice
to the nonmoving party, (2) the length of the delay and its potential impact on judicial proceedings,
(3) the reason for the delay, (4) whether the delay was within the reasonable control of the moving
party, and (5) whether the late-filing party acted in good faith. See Pioneer Inv. Servs. Co. v.
Brunswick Assocs. Ltd. P’ship, 507 U.S. 380, 395 (1993).
        2.      Discussion
        As their respective briefs make clear, both parties agree that the district court applied the
proper legal standard in evaluating the issue of excusable neglect. In its 10-page order, the district
court methodically applied each of the five Pioneer factors to the relevant facts of the case before
it, concluding that each factor weighed in favor of the defendants. The plaintiffs simply contend that
the court’s conclusion was wrong.
         In their brief, the plaintiffs cite five cases that purportedly demonstrate the error of the
district court’s conclusion. Two distinct problems plague their attempt. First, all five cases are
district court opinions, albeit from courts within this circuit, and thus lack precedential weight in this
court. Second, the district court’s excusable-neglect analysis necessarily encompassed at least two,
not one, instances of neglect: both the “two day inadvertent mistake” regarding the November 24,
2004 deadline and the subsequent 37-day delay in filing the motion to accept the late-filed amended
complaint. The district court, in accordance with Pioneer’s command, properly considered these
last two instances of neglect not in isolation, but by “taking account of all relevant circumstances
surrounding the party’s omission.” Pioneer, 507 U.S. at 395. Included among the relevant
circumstances as found by the district court were numerous instances of “previous dilatory conduct,”
No. 05-4181           Nafziger et al. v. McDermott Int’l, Inc. et al.                           Page 8


accompanied by the court’s “repeated warnings,” which “insult[ed] the court’s dignity” and “created
a tortured process.”
         In their brief, however, the plaintiffs act as though their two-day delay in missing the
November 24, 2004 deadline was the only instance of neglect at issue. The plaintiffs also failed to
provide in their motion any reason whatsoever—much less one that could constitute a legally valid
excuse—for the 37-day delay that followed on the heels of the 2-day delay. By relying on the five
district-court opinions noted above, moreover, the plaintiffs appear to be arguing that because some
district courts have found excusable neglect for a one- or two-day delay in filing, the district court
here necessarily abused its discretion in failing to find excusable neglect. To accept the plaintiffs’
argument would deprive the term “deadline” of much of its meaning. We decline to do so here.
        Citing Marks v. Shell Oil Co., 830 F.2d 68 (6th Cir. 1987), and Ellison v. Ford Motor Co.,
847 F.2d 297 (6th Cir. 1988), the plaintiffs further observe that “[t]his Court has already determined
that a district court abuses its discretion when it fails to consider a pending motion to amend a
complaint and terminates litigation by deciding a motion for summary judgment adverse to the party
whose motion to amend the complaint is pending.” In Marks and Ellison, however, this court made
clear that requiring the district court to “evaluate the pending motion” prior to granting summary
judgment “is not to say that the court [i]s required to grant plaintiff’s motion.” Ellison, 847 F.2d at
301 (discussing the holding in Marks). Here, of course, the district court not only evaluated the
plaintiffs’ November 4, 2004 motion for a 20-day extension to amend their complaint, but granted
it as well. The cited cases simply do not support the further proposition that the district court was
then required to accept the amended complaint two days after the deadline specified by the plaintiffs
themselves had lapsed.
         Finally, the plaintiffs cite Johnson v. Ventra Group, Inc., No. 96-1463, 1997 U.S. App.
LEXIS 21714 (6th Cir. Aug. 13, 1997) (unpublished), for the proposition that “a district court abuses
its discretion when it fail[s] to weigh the cause for delay when refusing to allow a plaintiff to file
an amended complaint pursuant to Fed. R. Civ. P. 15(a).” Unfortunately for the plaintiffs, this legal
principle is inapposite here. The district court addressed the “cause for delay,” one of the five key
factors under the Pioneer analytic framework, in no uncertain terms:
       The third factor to be considered is the reason for the delay. The stated reason for
       the delay is that Plaintiffs’ Counsel was under the mistaken impression that the
       amended complaint was due on November 25, 2004 instead of the Court-ordered
       date of November 24, 2004. . . . The only reasons given for thinking that he had until
       November 25th are that one of his secretaries also failed to understand that the
       amended complaint was due not later than November 24th and that Defendants’
       Counsel allegedly agreed to an extension beyond November 24, 2004.
In finding counsel’s proffered excuses unpersuasive, the district court also noted that “this is not the
first time that Plaintiffs’ Counsel has ignored the orders of this Court.”
        To his credit, the plaintiffs’ counsel, in his final memorandum submitted to the district court
on behalf of his clients, asked the court to lay blame for the various procedural gaffes where it ought
to lie—with himself. “Assuming, arquendo [sic], that a punishment should be impopsed [sic] for
this one day [sic] error then it should fall on Counsel and not on the Clients or the Merits of this
case.” But the Supreme Court explicitly rejected a similar argument in Pioneer, holding that clients
must “be held accountable for the acts and omissions of their chosen counsel.” 507 U.S. at 396-97.
The Pioneer Court reaffirmed what amounts to an agency- and choice-based rule of imputation, as
first explained by the Court in Link v. Wabash R.R. Co., 370 U.S. 626 (1962):
No. 05-4181            Nafziger et al. v. McDermott Int’l, Inc. et al.                             Page 9


        Petitioner voluntarily chose this attorney as his representative in the action, and he
        cannot now avoid the consequences of the acts or omissions of this freely selected
        agent. Any other notion would be wholly inconsistent with our system of
        representative litigation, in which each party is deemed bound by the acts of his
        lawyer-agent and is considered to have notice of all facts, notice of which can be
        charged upon the attorney.
Id. at 633-34 (quotation marks omitted).
        This court expressly adopted the above rule in the analogous civil case of Allen v. Murph,
194 F.3d 722, 723-24 (6th Cir. 1999) (citing Pioneer as grounds for upholding the district court’s
finding of inexcusable neglect even though the neglect was due solely to the “carelessness of these
attorneys” and even though the clients themselves had acted “promptly and diligently”). Nor do
the possible pitfalls of “the cyberworld”—to which the plaintiffs’ counsel here attributed his “sins”
for the first time during oral argument—enhance his position.
        In light of the governing abuse-of-discretion standard of review, the plaintiffs’ reliance on
the “elastic” and “at bottom . . . equitable” nature of the excusable-neglect standard is misplaced.
See Pioneer, 507 U.S. at 392, 395. For even if another district court on these facts might have
determined that equity tipped in the plaintiffs’ favor, we must refrain from doing so unless we can
say with “a definite and firm conviction” that this particular district court “committed a clear error
of judgment in the conclusion it reached upon a weighing of the relevant factors.” Huey v. Stine,
230 F.3d 226, 228 (6th Cir. 2000). The record in the present case, as set forth and analyzed above,
falls well short of establishing that the district court “relie[d] on erroneous findings of fact, applie[d]
the wrong legal standard, misapplie[d] the correct legal standard when reaching a conclusion, or
ma[de] a clear error of judgment.” See Reeb, 435 F.3d at 644.
        Taking all of the relevant circumstances into account in the case before us, “a fair-minded
judge could easily find that the carelessness of [plaintiffs’] attorneys in allowing the [20]-day period
to run was inexcusable.” See Allen, 194 F.3d at 724. We therefore hold that the district court did
not abuse its discretion in rejecting the plaintiffs’ late-filed amended complaint, thereby terminating
the entirety of the litigation.
                                         III. CONCLUSION
        For all of the reasons set forth above, we AFFIRM the judgment of the district court.